DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the 11/20/2020 restriction in the reply filed on 3/18/2021 is acknowledged.  
Regarding the argument that because “Figures 4-18 can use the panel of Figure 26”, such “combinability of the identified Species shows that the Species are not mutually exclusive”, first, it is not understood what is meant by such panels being so “use”d, and second, while it may be the case that, at least regarding the one example provided, certain individual species may not be mutually exclusive as indicated, no claims have been withdrawn as being drawn to any non-elected species, and Applicant’s argument as to this single example will be considered regarding any future amendments. 
Regarding the argument that “the Office Action has not provided any examples of the asserted mutual exclusivity, for example identifying a characteristic of each Species that is not combinable with a characteristic of each of the other Species. See, e.g., M.P.E.P. § 809.02(a)”, Examiner need only “Clearly identify each (or in aggravated cases at least exemplary ones) of the disclosed species, to which claims are to be restricted. The species are preferably identified as the species of figures 1, 2, and 3 or the species of examples I, II, and III, respectively”.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-8, 10-18, 21, and 25 - are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (6,899,200) in view of Brenneman (3,627,362).
Claims 2 and 15 – Roberts discloses a hollow plastic wall panel (The panel of figs. 4 to 8 is hollow because it holds water, and plastic because it is fiberglass) for forming part of a sound attenuation barrier, the panel having a length greater than a width, a thickness less than the width, a front wall, an opposite back wall and opposed first and second long edge regions (Figs. 4-6), wherein the panel comprises a first end (left end, Fig. 4) and a longitudinally opposite second end (right end, Fig. 4), wherein the first (bottom) long edge region defines a first recessed (inwardly protruding V-shaped , Fig. 
wherein the panel comprises a plurality of bridging portions (53/64) to each form a material bridge between the front wall and the back wall, the plurality of bridging portions being integrally formed with the front wall and the back wall (they are at least integral to the degree that the connection must be durable and watertight for a long, harsh wall panel service life), and the plurality of bridging portions being disposed along the length at spaced positions (Fig. 4) inward of the first end and the second end (Fig. 4).
Roberts does not disclose the plastic wall panel for forming part of a sound attenuation barrier is a rotationally molded plastic wall panel for forming part of a sound attenuation barrier. However, it appears to be of identical structure at least because Roberts is intended to be hollow and hold water, the water contained being analogous to contained, molten plastic flowing as the mold rotates, so the claimed structure is not patentably distinct from the prior art. 
Roberts does not disclose the panel comprising first and second recesses capable of mating with a longitudinal support member. Brenneman (Fig. 2) discloses a panel comprising first and second recesses (46) mating with longitudinal support member 20, Fig. 1. It would have been obvious to one of ordinary skill in the art at the time the present invention was made for Robert to have first and second recesses instead of a recess and protrusion to resist a force tending the draw the panels away from each other (col. 1, lines 51-52). 
Regarding the limitation reciting the longitudinal support structures being U-shaped first and second crossbeams, rigid aluminum member 20 is a “crossbeam” in that it extends across the length of the panel and it is a beam, as broadly recited, because it supports the Roberts in view of Brenneman panels laterally, and at least to a degree longitudinally because it is rigid aluminum, Roberts in view of 
Lastly, Examiner notes that any limitation such as that reciting the bridging portions “integrally” formed with the walls must further limit the claim, in this case limiting the claim beyond the wall panel being recited as hollow, plastic, and rotationally molded. In this case, it is assumed the limitation reciting the hollow, plastic, and rotationally molded panel bridging portions integrally formed with the walls adds the additional structure of the bridging portions being formed more integral with the walls than would be the case with a standard rotationally molded article having a similar portion/wall connection. 
Claim 3 - Roberts does not expressly disclose the walls of the panel embodiment of Figs. 4-6 define surface variations wherein the bridging portions are disposed where parts of the front wall and the back wall come close to each other due to the surface variations. Roberts discloses the walls of the panel embodiment of Fig. 3 has such a structure. It would have been obvious to one of ordinary skill in the art at the time the present invention was made for the surface of the Roberts panel embodiment of Figs. 4-6 to follow the bridging portions and make indentations in the panel like the indentations of the panels in figures 2 and 3 for strength.
  Claims 4-5 - Roberts in view of Brenneman discloses the panel of claim 2, Robert further teaching wherein each of the plurality of bridging portions comprises a first inwardly projecting portion that extends inwardly from the front wall and a second inwardly projecting portion that extends inwardly from the back wall (Fig. 5), first and second projecting portions of each of the bridging portions meet and bond with each other at a position toward a middle of an interior of the panel (64).
Claims 6-8 – Roberts is silent as to specific panel dimensions. It would have been a matter of obvious design choice to one of ordinary skill in the art at the time the present invention was made for Robert to have such dimensions for strength and durability, both Roberts and the claimed invention being similar panels used for similar applications under similar conditions.   

Claim 11 - Roberts in view of Brenneman discloses the panel of claim 2, Roberts further teaching wherein the panel is free of non-molded longitudinal reinforcing structure because the specification does not disclose such structure. 
Claim 12 – Roberts in view of Brenneman discloses the panel of claim 2, Brenneman further teaching wherein the panel defines, at least in the spline embodiment of Fig. 10, at least one locating recess (109) to allow positioning of the panel in one or more specific positions in relation to cooperating structure on the first or second support structures.
Claim 13 – Roberts in view of Brenneman discloses the panel of claim 2, Roberts further teaching wherein the panel is configured to accommodate movement due to thermal expansion or contraction in a direction of the length or a direction of the width relative to the splines at least because the spline is a separate component not secured to the panel. 
Claim 14 – Roberts is silent as to specific panel sound attenuation decibels/frequencies. It would have been a matter of obvious design choice to one of ordinary skill in the art at the time the present invention was made for Robert to have such specific panel sound attenuation decibels/frequencies so that it is ideal for airport/railway noise attenuation, Roberts being designed for such applications (col. 1, line 13). 
Claim 16 – Roberts in view of Brenneman discloses the panel of claim 2, Roberts further teaching wherein the panel is capable of use in erecting a sound attenuation barrier near a roadway (an airport or railway is a roadway of sorts). 
Claim 17 – Roberts in view of Brenneman discloses the panel of claim 2, Roberts further teaching wherein the first and second recessed portions have substantially the same shape (Figs. 4-5).

at least one panel according to claim 2;
a vertically extending support structure (27) that is fixed relative to a ground; and
the Brenneman splines “coupled” to the Roberts posts at least in that in that the spline runs the full groove length, would be directly adjacent the posts, and would be indirectly connected to them by virtue of the connection between the panel and post,
wherein the splines are received in the first recessed portion and the second recessed portion so that the at least one panel is supported by the first and second support structures, supported at least regarding reducing a tendency of the joined panels to separate laterally at the long edges.
Claim 21 -  Roberts in view of Brenneman discloses a method of erecting a barrier, comprising:
erecting a vertically extending support structure (post) that is fixed relative to a ground; 
coupling (“coupling” as described in the rejection of claim 18) at least two vertically spaced, horizontally extending support beams (the Brenneman splines are beams because they are elongated bars that support the panel structure) to the vertically extending support structure; and
positioning at least one panel according to claim 2 to be supported in between two of the at least two horizontally extending support beams.
Claim 25 - Roberts in view of Brenneman discloses a building structure comprising a plurality of the panels of claim 2 because a sound barrier is a building structure depending on how the panels are arranged.
Allowable Subject Matter
Claims 19-20 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 19 and 22 are so allowed because it would not have been obvious to one 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the argument that Roberts “is not configured to receive crossbeams into top and bottom recesses of its panel. Rather, Roberts discloses that grommets 13 fit with slight recesses on the top or bottom surface of the panel”, “The grommets 13 are not crossbeams and are not capable of supporting the panel. Roberts also teaches that the top and bottom parts of the panel (including the grommets 13) are to be received in a U-shaped part of a beam. See, e.g., Roberts Fig. 3”, and finally, “the beams 9 of Roberts would be externally visible with the panels extending in between the support beams, which can be unsightly. Moreover, the arrangement of Roberts would allow debris and detritus (e.g., leaves, dust, grime) to accumulate in between the outer lip of the beams 9 and the panel, which would require expense and maintenance effort to periodically clean. Indeed, a thorough cleaning of the beam/panel intersections may entail disassembly of the entire wall at significant time and expense”, the rejection relies on the Roberts embodiment of Figs. 4-8, lines 1, 4, 5, and 7 of the rejection, not Fig. 3, which is the embodiment with grommets 13 and beams 9.   
As to the argument pursuant to claim 9 that “the Office Action does not specify what features of Figure 4 or Figure 5 is believed to disclose the recessed portions, much less why such recessed portions are believed to be longitudinally extending and approximately u-shaped in cross-section”, the rejection of claim 2 indicates that “the first (bottom) long edge region defines a first recessed (inwardly protruding V-shaped, Fig. 5-6) portion”, the Roberts in view of Brennanan panel replacing the Roberts male/female type connectors for the more square cross-section, mirror image recesses. The explanation 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pursuant to claims 19-20, Glancy (9,499,978) teaches a barrier wall wherein a first beam (12) of first and second support structures is fixedly connected to a vertically extending support structure (18) at a lowest beam position and at least a second beam (12) of the first and second support structures is clamped (by screws) to the vertically extending support structure at a position vertically spaced above the lowest beam position to secure at least one panel between the first beam and the second beam (Fig. 2).
Pettit (2002/0000545) teaches that it is old in the art for a panel to have a material bridge in the form of standard recesses “referred to as pinch offs in blow molding” and each panel has two horizontal pinch offs 28, para. 33. See also Robinson (5,941,041) “recesses” 22, Veltrop (9,714,110) 220, and Goodwin (5,564,586), 22. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633